DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 

Specification
The Specification amendment of September 9, 2021 has been approved and entered.
The application should be amended as follows: 
At col. 1, line 20, please add the following:
Notice: More than one reissue application has been filed for the reissue of Patent No. 9,724,058. The reissue applications are application numbers 16/531,388 (the present application), 16/532,892 which is a continuation reissue of 16/531,388 and is now abandoned, and 29/701,004, which is a continuation reissue of Patent No. 16/532,892.

Drawings
The drawings are objected to because Fig. 17-43E need the label “New” underneath each figure number.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1, 2, 3 and 15, Applicant persuasively argues, in the Remarks of February 16, 2022, that the claim requires “moving a rotor within a gantry such that the beam follows the path of the translating detector”. Meyer does not disclose that the beam translates while the detector is translating.  Meyer discloses that the detector can be translated and the beam can be translated, but do not disclose that they are translated simultaneously and while the beam is being received. Applicant argues that Shimura does not disclose that the beam moves, but rather “a slit (14) which controls the direction of projection of the radiation”.  The combination of references does not disclose a system in which the detector translates to multiple positions and the beam is positioned such that a trajectory of the beam follows the path of the translating detector. 
Regarding claim 10, the claim has been amended to require “moving the beam with the detector to be detected by the detector at the second position”. As argued by the Applicant at p. 12 of the July 1, 2022 Remarks, the prior art of record does not disclose moving the beam with the detector to be detected at the second position. 

The Applicant’s arguments regarding the nonstatutory double patenting rejections is persuasive and the rejections have been withdrawn. The Applicant has filed a petition to expressly abandon SN 16/532,892. Therefore the rejection of claims 1-18 under 35 USC 101 as claiming the same invention as that of claims 19-36 of copending SN 16/532892 has been made moot and is therefore withdrawn.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for the following formal matters: 
The specification and drawing changes discussed above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA L ENGLE whose telephone number is (571)272-6660. The examiner can normally be reached Monday- Friday 7:30 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eileen Lillis can be reached on 571-272-6928. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICIA L ENGLE/
Patent Reexamination Specialist
Art Unit 3993



Conferees: 
/CATHERINE S WILLIAMS/Patent Reexamination Specialist, Art Unit 3993           

/EILEEN D LILLIS/SPRS, Art Unit 3993